                                                                           JS-6
     1

     2

     3

     4

     5

     6

     7

     8                               UNITED STATES DISTRICT COURT
     9           FOR THE CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   10

   11 CONSTRUCTION LABORERS TRUST                  CASE NO.: 2:17-cv-07164 AB (SSx)
      FUNDS FOR SOUTHERN
   12 CALIFORNIA ADMINISTRATIVE
      COMPANY, a Delaware limited liability        ORDER RE DISMISSAL
   13 company,                                     OF ACTION
   14                          Plaintiff,
   15                v.
   16
      GEORGE ANDREW DOMINGUEZ, an
   17 individual doing business as G.A.
      DOMINGUEZ; HUDSON
   18 INSURANCE COMPANY, a Delaware
      corporation; SURETEC INSURANCE
   19 COMPANY, a Texas corporation,

   20
                               Defendants.
   21

   22

   23
                  PURSUANT TO THE STIPULATION TO DISMISS ACTION by and between

   24
           Plaintiff, CONSTRUCTION LABORERS TRUST FUNDS FOR SOUTHERN

   25
           CALIFORNIA ADMINISTRATIVE COMPANY, a Delaware limited liability company,

   26
           and Defendant, GEORGE ANDREW DOMINGUEZ, an individual by and between their

   27
           respective attorneys of record:

   28
           ///

                                                  1
353703.1
     1         IT IS HEREBY ORDERED that this action is dismissed in it entirety without
     2 prejudice with each party to bear its own costs and attorney’s
                                                           attorney s fees.
     3

     4 DATED: 2/8/2019
                                                ANDRe%,ROTTE
                                                ANDRee %,ROTTE JR
                                                               JR.
     5                                          UNITED STATES DISTRICT JUDGE
     6

     7

     8

     9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                     2
353703.1
